Case 1:19-cv-00874-RBJ-MEH Document 424 Filed 03/29/21 USDC Colorado Page 1 of 12




                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO



 WARNER RECORDS INC., et al.,

          Plaintiffs,

 v.                                                        Case No. 19-cv-00874-RBJ-MEH

 CHARTER COMMUNICATIONS, INC.,

          Defendant


      ______________________________________________________________________________

             PLAINTIFFS’ OBJECTION TO SPECIAL MASTER’S MARCH 16, 2021
      ORDER REQUIRING PLAINTIFFS TO PREPARE 30(b)(6) WITNESSES REGARDING
       THEIR UNDERSTANDING OF THE CONDUCT OF THIRD PARTIES WITH WHOM
                                PLAINTIFFS DID NOT DEAL
      ______________________________________________________________________________

             Plaintiffs object to the Special Master’s ruling requiring them to prepare Rule 30(b)(6)

      deposition witnesses to testify about Plaintiffs’ understanding of other ISPs’ responses to

      copyright infringement notices. This ruling should be reversed for at least two reasons.

             First, how other ISPs respond to infringement notices is irrelevant to any issue in the

      case, and unlikely to lead to the discovery of admissible evidence. Charter’s liability turns on its

      legal obligations, not the conduct of other ISPs. Moreover, even if evidence of how other ISPs

      respond to infringement notices was relevant, Plaintiffs’ second-hand understanding of what

      other ISPs may be doing is not. To boot, any such understanding is based primarily on

      Plaintiffs’ enforcement efforts and thus overwhelmingly protected by privileged or work product

      or already a matter of public record in other litigations. If Charter wants actual knowledge of
Case 1:19-cv-00874-RBJ-MEH Document 424 Filed 03/29/21 USDC Colorado Page 2 of 12




   other ISPs’ responses to infringement notices and can justify the request, it should subpoena the

   other ISPs.

          Second, the Special Master’s order is irreconcilable with her prior decision shielding

   Charter from having to prepare a witness on Charter’s own knowledge of other ISPs’ responses

   to infringement—including through Charter’s coordination on such matters with Cox

   Communications, an adjudicated infringer. It is flatly inequitable to rule that Charter need not

   prepare a witness to testify about its own first-hand dealings with and knowledge of another

   ISP’s handling of infringement notices, but Plaintiffs must prepare a witness to testify about their

   second-hand impressions of the same.

          Each of these reasons warrants reversal of the Special Master’s ruling on Topic 57 under

   the abuse of discretion standard.

   I.     Charter’s 30(b)(6) Topic on Plaintiffs’ Understanding of Other ISPs’ Practices

          On December 30, 2020, Charter served Rule 30(b)(6) deposition notices on three groups

   of Plaintiffs—Sony Music Plaintiffs, Universal Music Plaintiffs, and Warner Music Plaintiffs—

   requesting that each Plaintiff group designate witnesses on 81 topics. Topic 57 of Charter’s

   30(b)(6) notice reads as follows:

          Your understanding of other ISPs [sic] responses to receiving notices of
          alleged copyright infringement, including whether those other ISPs
          terminated subscribers who received a certain number of notices and, if so,
          at what number of notices.

   See Ex. 1.1 On February 5, Plaintiffs objected to this topic, noting that the topic is overbroad, not

   relevant, not proportional to the needs of the case. See Ex. 2. Further, Plaintiffs explained that


   1
     For the purposes of this Objection, Plaintiffs have attached an exemplar of Charter’s 30(b)(6)
   notice to the recording labels and Plaintiffs’ responses and objections. Charter’s 30(b)(6) notices
   to the Universal Music Plaintiffs, Sony Music Plaintiffs, and Warner Music Plaintiffs are
   identical, as are Plaintiffs’ objections and responses to the topics in those notices.

                                                    2
Case 1:19-cv-00874-RBJ-MEH Document 424 Filed 03/29/21 USDC Colorado Page 3 of 12




   to the extent that the topic requested “their understanding,” it inherently called for speculation.

   Id. Plaintiffs also objected that the topic sought privileged information or information subject to

   the work product doctrine.

   II.     The Special Master’s Ruling

           After the parties engaged in multiple rounds of meet and confer conferences to narrow

   their disputes about Charter’s deposition notices, the Special Master heard argument on

   March 16, 2021. At that hearing, Charter argued that Topic 57 was relevant to Plaintiffs’

   vicarious liability claim and specifically to the question of draw, i.e., whether Charter’s policy of

   inaction with respect to copyright infringement acted as a “draw” for infringing subscribers.

   Charter argued that it would “be able to show that Charter’s policies were not a draw in any way

   because there was nothing different about what Charter was doing from what any Internet

   company would do.” Ex. 3 at 24:20–23. Charter neither cited to a single vicarious liability case

   to support its novel argument, nor did it address the question of how Plaintiffs’ perception of

   other ISPs could bear on what consumers may have been thinking. Notwithstanding, the Special

   Master found that Topic 57 was proper and ordered Plaintiffs to prepare witnesses on the

   disputed topic. Id. at 25:21–23; 31:7–19.

                                               ARGUMENT

           Under the Order Appointing Special Master, “[a]ny order, report, or recommendation of

   the Master on non-dispositive motions (unless it involves a finding of fact or conclusion of law)

   will be deemed a ruling on a procedural matter,” reviewable for abuse of discretion. ECF 143 at

   ¶ 6. A Special Master abuses her discretion when she “fails to articulate a reason for [her]

   decision . . . or articulates a reason which has no basis in fact[,] or the reason so articulated is

   contrary to law.” Lee v. State Farm Mut. Auto. Ins. Co., 249 F.R.D. 662, 671 (D. Colo. 2008).

   The “subordinate role of the master means that the trial court’s review for abuse of discretion
                                                      3
Case 1:19-cv-00874-RBJ-MEH Document 424 Filed 03/29/21 USDC Colorado Page 4 of 12




   may be more searching than the review that an appellate court makes of a trial court.” Fed. R.

   Civ. P. 53, Advisory Committee Notes, Note to Subdivision (g).2

   I.     Plaintiffs’ Understanding of Other ISPs’ Practices Is Irrelevant, Inadmissible,
          Largely Privileged, and Should Be Sought from Those ISPs Directly.

          In overruling Plaintiffs’ objection to Topic 57, the Special Master relied upon Charter’s

   argument that, to prove their vicarious liability claim, Plaintiffs would compare Charter’s

   practices to those of other ISPs to show that Charter’s services were a draw to infringing

   subscribers. According to the Special Master, in addressing the “draw” to Charter, Plaintiffs “by

   implication, are making the argument that a subscriber would choose Charter’s system over

   somebody else’s system or services because Charter makes it easier for me, if I’m the subscriber,

   to carry on my illegal activities.” Ex. 3 at 27:5-8. But this is not Plaintiffs’ argument, and the

   Special Master’s understanding of “draw” is contrary to the law on vicarious liability.

          A.      Other ISPs’ procedures are irrelevant.

          The Special Master’s assumption that how Charter’s policies for handling infringement

   compare to those of any other ISPs is legally relevant was contrary to law, and her ruling based

   on that assumption was thus an abuse of discretion. Neither Charter nor the Special Master

   identified any legal precedent for that assumption; to the contrary, the seminal case on draw,

   Fonovisa, Inc. v. Cherry Auction, Inc., 76 F.3d 259 (9th Cir. 1996), makes clear that a

   comparison to others in the market is unnecessary. There, the plaintiff demonstrated that the sale

   of infringing recordings by vendors at a flea market served as a draw to bring consumers to the

   flea market. Id. at 263–64. The copyright owner did not show, and did not need to show, that


   2
     The Order Appointing Special Master provides that a party may file objections to the Special
   Master’s order within five business days “from the time that order, report, or recommendation is
   served.” ECF 143 at ¶ 5. On March 22, Plaintiffs were served with the transcript of the hearing
   before the Special Master concerning Topic 57. Plaintiffs file this Objection five business days
   later, on March 29.

                                                     4
Case 1:19-cv-00874-RBJ-MEH Document 424 Filed 03/29/21 USDC Colorado Page 5 of 12




   other flea markets lacked infringing recordings. Id.; see also Dun & Bradstreet Software Servs.,

   Inc, v. Grace Consulting, Inc., 307 F.3d 197, 211 (3d Cir. 2002) (“A defense of industry custom

   and practice in the face of the protective provisions of the Copyright Act could undermine the

   purposes and objectives of the statute and reduce it to rubble.”); Weinstein Co. v. Smokewood

   Entm’t Grp., LLC, 664 F. Supp. 2d 332, 348 (S.D.N.Y. 2009) (“[N]otwithstanding plaintiff’s

   claims about ‘custom and practice’ in the entertainment industry, federal copyright law dictates

   the terms by which an exclusive license can be granted.”); Famous Music Corp. v. Seeco

   Records, Inc., 201 F. Supp. 560, 566 (S.D.N.Y. 1961) (“Custom and usage may not be invoked

   to relieve defendant of the clear cut obligations imposed by the application of the statute.”).

   Charter has cited no law to the contrary.

          Thus, without reference to any other ISP, Plaintiffs will demonstrate that the ability to

   infringe on Charter’s network was “one among several draws to Charter’s services.” Warner

   Records Inc. v. Charter Commc’ns, 454 F. Supp. 3d 1069, 1074, 1077 (D. Colo. 2020)

   (“[P]laintiffs must only allege that the ability to download their infringing content served as a

   draw, not necessarily the only draw to subscribers.”). Plaintiffs need not show that Charter’s

   policies for handling infringement notices were comparatively worse than other ISPs to establish

   that those policies were a “draw” to infringing subscribers.

          Plaintiffs, moreover, have not argued that Charter’s handling of infringement notices is

   better or worse than other ISPs, and have made clear that, at trial, they do not intend “to compare

   what Charter’s policies on repeat infringers or termination [are] to anyone else.” Ex. 3 at 26:18–

   20. Rather, Plaintiffs will argue that infringing subscribers “are motivated to subscribe” to

   Charter by company advertisements of high speeds for downloading songs, First Am. Compl.




                                                    5
Case 1:19-cv-00874-RBJ-MEH Document 424 Filed 03/29/21 USDC Colorado Page 6 of 12




   (ECF 123) ¶ 85, and that by failing to take action against known repeat infringers Charter

   operates as a safe haven for infringers. None of that bears on other ISPs’ actions.

          B.      In all events, Plaintiffs’ understanding of other ISPs’ procedures is irrelevant.

          Even assuming arguendo that other ISPs’ policies could be relevant, Plaintiffs’

   understanding of what other ISPs do is still irrelevant.

          Simply put, Plaintiffs’ second-hand “understanding” of other ISPs’ practices is not

   evidence of what those ISPs actually do. If Charter seeks to establish what other ISPs do, it can

   subpoena those ISPs to get direct, first-hand evidence.

          The Special Master predicated her contrary ruling on the assumption that “[s]omeone at

   plaintiffs . . . would have an understanding of what other ISPs were doing[,] in other words, what

   the industry standard may have been.” Ex. 3 at 25:21–23. But the Special Master identified no

   basis for that assumption. Plaintiffs are record companies and music publishers, not ISPs. ECF

   123 ¶¶ 1, 13–82. The Special Master’s conclusion that Plaintiffs must be knowledgeable about

   the standard in an industry in which they do not participate has no basis in fact.

          To be sure, if Plaintiffs attempt to testify at trial that “Charter is the worst ISP ever,”

   Charter would object to such testimony as lacking foundation and based on hearsay. Cf.

   Anderson v. Credit Bureau Collection Services, Inc., 422 F. App’x 534, 538 (7th Cir. 2011)

   (rejecting an employee’s affidavit that relied on his understanding of a third party’s “business

   practices and customs”); Sierra v. Stonebridge Life Ins. Co., No. 10-CV-03123-PAB-KMT, 2013

   WL 5323083, at *2 n.4 (D. Colo. Sept. 23, 2013) (relying on Anderson and finding that an

   employee who sought to testify about a different company’s procedures “did not have personal

   knowledge about the circumstances” or the “procedures that were in place”); see also Fed. R.

   Evid. 602 (requiring that non-expert testimony be based on personal knowledge). Only the ISPs

   can testify competently about their actual practices.
                                                     6
Case 1:19-cv-00874-RBJ-MEH Document 424 Filed 03/29/21 USDC Colorado Page 7 of 12




          Thus, in the BMG v. Cox case involving materially similar claims, the court granted a

   motion to exclude testimony regarding other ISPs’ handling of infringement notices, in part,

   because “Cox’s witnesses would not have independent knowledge of the policies of other ISPs.”

   BMG v. Cox, No. 1:14-cv-01611-LO-JFA (E.D.V.A. Aug. 9, 2018), ECF 998, at 2. The court

   further noted that “[n]o third-party discovery took place to determine if and when and why other

   ISPs took action on the notices,” and that “impressions of other ISPs’ practices based on [a

   proffered witness’s] conversations” lacked “personal knowledge.” Id. at 3–4. So too here,

   requiring Plaintiffs to testify on such “understanding” based on what they learned as part of

   privileged investigations and analysis would not lead to admissible evidence in any event.

          C.      Plaintiffs understanding of other ISPs’ responses to infringement notices is
                  based primarily on privileged information or public records.

          It is no secret that Plaintiffs have brought lawsuits against several ISPs for their

   contributions to, and profiting from, infringement of Plaintiffs’ copyrights. See, e.g., Sony Music

   Entm’t, et al. v. Cox Commc’ns, Inc., No. 1:18-cv-950 (E.D. Va.); UMG Recordings, Inc., et al.

   v. Grande Commc’ns Networks, LLC, No. A-17-CA-365-LY (W.D. Tex.); UMG Recordings

   Inc., et al. v. RCN Telecom Servs. LLC, No. 19-cv-17272 (D.N.J.); UMG Recordings, Inc., et al.

   v. Bright House Networks, LLC, No. 8:19-cv-710-MSS-TGW (M.D. Fla.). Plaintiffs’

   investigations and analysis into how ISPs may or may not be responding to infringement notices

   is clearly confidential information that is contained either in privileged communications or

   attorney work product. Plaintiffs have no obligation to testify about any knowledge of other

   ISPs’ practices that Plaintiffs learned from privileged conversations, attorney work product, or

   through other litigations. See Berwick v. Hartford Fire Ins. Co., No. 11-CV-01384-MEH-KMT,

   2012 WL 573939, at *5 (D. Colo. Feb. 21, 2012) (Hegarty, J.) (denying motion to compel




                                                    7
Case 1:19-cv-00874-RBJ-MEH Document 424 Filed 03/29/21 USDC Colorado Page 8 of 12




   deposition testimony where the 30(b)(6) topic as drafted might call for privileged information or

   legal opinions).

          D.      If Charter wants information on other ISPs’ procedures for responding to
                  infringement notices, it should subpoena those ISPs.

          To the extent that Charter believes it has a valid legal basis to seek information about

   other ISPs’ practices, it should subpoena those ISPs directly. In so doing, Charter could obtain

   accurate information directly from the ISPs, based on a proper foundation, rather than second-

   hand information from companies in a different industry.

   II.    The Special Master’s Ruling Is Irreconcilable with Her Prior Ruling Limiting
          Plaintiffs’ Inquiry into Charter’s Knowledge and Communications with Cox, and
          Therefore an Abuse of Discretion.

          The Special Master’s Order is fundamentally at odds with her treatment of Charter’s

   objection to Topics 11 and 69 in Plaintiffs’ 30(b)(6) notice to Charter. The inconsistency

   between these two rulings is an abuse of discretion and provides an independent basis for

   reversal.




                                                   8
Case 1:19-cv-00874-RBJ-MEH Document 424 Filed 03/29/21 USDC Colorado Page 9 of 12




                                                                                            Plaintiffs’

   30(b)(6) notice included Topic 11, which reads as follows:

          Charter’s licensing of software for “abuse tracking” from Cox Communications, Inc., as
          reflected in CHA_00001119, including the cost thereof, the Cox employees with whom
          Charter communicates regarding Charter’s ongoing maintenance and operation of CATS,
          and the manner of such communication or coordination with Cox.

   See Ex. 6. Plaintiffs’ 30(b)(6) Notice also included Topic 69, which sought an educated witness

   on “Charter’s knowledge of litigation against other ISPs concerning similar claims asserted by

   Plaintiffs in this case, including BMG Rights Management (US) LLC v. Cox Communications,

   Inc., No. 1:14-cv-1611 (E.D. Va.; filed November 26, 2014).” Id. For Topic 11, although

   Charter subsequently agreed to provide a witness on Charter’s licensing the software for abuse

   tracking, it objected to testifying about its communications with Cox. See Ex. 7, Ex. 9. For

   Topic 69, Charter refused to designate a witness altogether. See Ex. 7.

          To the extent that Charter was coordinating with another ISP on how it was responding to

   infringement notices, that is directly relevant to Charter’s material contribution to infringement.

   Notwithstanding, the Special Master partially sustained Charter’s objections. The Special

   Master first found that Charter’s knowledge of similar claims against other ISPs was of

   “attenuated” relevance, that it “would be difficult to prepare a witness to testify” about that

   knowledge, and that the “outer bounds” of the testimony would be difficult to define, and on

   these bases did not require Charter to designate a witness for Topic 69. Ex. 8 at 82:24–83:11.

   Next, she denied 30(b)(6) testimony on the full scope of Topic 11, ruling that Charter must

   testify only about specific written communications with Cox, “directly relate[d] to the handling

   of DMCA complaints and any change during the relevant claim period of Cox’s policies and

   procedures for the handling of those DMCA complaints.” Id. at 84:12–20. Charter, however,

   did not have to provide a witness to testify on “the Cox employees with whom Charter

                                                     9
Case 1:19-cv-00874-RBJ-MEH Document 424 Filed 03/29/21 USDC Colorado Page 10 of 12




    communicates regarding Charter’s ongoing maintenance and operation of CATS, and the manner

    of such communication or coordination with Cox.” Id. at 83:20–84:11.

           Thus, Charter is not required to prepare a witness to testify about its own knowledge of

    Cox’s handling of infringement notices, including from litigation and direct communications

    with Cox. Yet Plaintiffs have to prepare a witness on their second-hand and irrelevant

    understanding of other ISPs’ practices. There is no basis to draw this distinction. If, as the

    Special Master found, it is disproportionately burdensome for Charter to prepare a witness to

    testify about communications with one ISP, it is likewise disproportionately burdensome for

    Plaintiffs to educate a witness to testify about the practices of “other ISPs” in the industry.

                                              CONCLUSION

           For the foregoing reasons the Court should reverse the Special Master’s ruling on

    Charter’s 30(b)(6) notice Topic 57, which requires Plaintiffs to prepare a witness to testify on

    their understanding of other ISPs’ responses to notices of copyright infringement.



     Dated: March 29, 2021                            /s/ Stacey K. Grigsby
                                                      Stacey K. Grigsby
                                                      COVINGTON & BURLING LLP
                                                      One City Center
                                                      850 Tenth Street NW
                                                      Washington, DC 20001-4956
                                                      Telephone: (202) 662-6000
                                                      sgrigsby@cov.om

                                                      Jonathan M. Sperling
                                                      COVINGTON & BURLING LLP
                                                      The New York Times Building
                                                      620 Eighth Avenue
                                                      New York, NY 10018-1405
                                                      Telephone: (212) 841-1000
                                                      jsperling@cov.com

                                                      Mitchell A. Kamin

                                                      10
Case 1:19-cv-00874-RBJ-MEH Document 424 Filed 03/29/21 USDC Colorado Page 11 of 12




                                        Neema T. Sahni
                                        J. Hardy Ehlers
                                        COVINGTON & BURLING LLP
                                        1999 Avenue of the Stars, Suite 3500
                                        Los Angeles, CA 90067-4643
                                        Telephone: (424) 332-4800
                                        mkamin@cov.com
                                        nsahni@cov.com
                                        jehlers@cov.com

                                        Matthew J. Oppenheim
                                        Scott A. Zebrak
                                        Jeffrey M. Gould
                                        OPPENHEIM + ZEBRAK, LLP
                                        4530 Wisconsin Ave. NW, 5th Fl.
                                        Washington, DC 20016
                                        Telephone: (202) 621-9027
                                        matt@oandzlaw.com
                                        scott@oandzlaw.com
                                        jeff@oandzlaw.com

                                        Janette L. Ferguson, Esq.
                                        WILLIAMS WEESE PEPPLE & FERGUSON
                                        1801 California Street, Suite 3400
                                        Denver, CO 80202
                                        Telephone: (303) 861-2828
                                        jferguson@williamsweese.com

                                        Attorneys for Plaintiffs




                                        11
Case 1:19-cv-00874-RBJ-MEH Document 424 Filed 03/29/21 USDC Colorado Page 12 of 12




                                     CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on March 29, 2021, I caused the foregoing document and all

    supporting materials thereto to be filed electronically with the Clerk of the Court using the

    CM/ECF system, which will send a notice of electronic filing to all counsel of record registered

    with CM/ECF.


                                                         /s/ Stacey K. Grigsby
                                                         Attorney for Plaintiffs




                                                    12
